John Giffard plaint. conta Thomas Walter & Richard Middlecott them or either of them Defendts as they are Agents and Attournys to John Wright John Williams & compa for witholding a debt due to the sd Giffard from the said compa of a thousand pounds with the profits as by Articles &ca . . . The Jury . . . found for the Defendts costs of Court allowd Five Shillings.
Execution issued 10th novr 1679.
[One of the series of cases about the Lynn Ironworks. See case of Williams v. Fogg, above, p. 685, and S. F. 1912.7.]